United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
White City, OR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-92
Issued: April 28, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On October 22, 2013 appellant filed a timely appeal from the April 29, 2013 decision of
the Office of Workers’ Compensation Programs1 (OWCP). The Board assigned Docket
No. 14-92.
In its April 29, 2013 decision, OWCP refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error. It indicated that her request for reconsideration of an
April 4, 2012 OWCP decision denying her work-related emotional condition claim2 was

1

Appellant inadvertently indicated that she was appealing an April 22, 2013 decision of OWCP, but the record
contains a “corrected” version of that decision dated April 29, 2013. OWCP issued the corrected version on
April 29, 2013 because it wanted to correct a statement in the earlier decision indicating that her reconsideration
request was received on April 3, 2013, rather than on April 4, 2013.
2

On September 14, 2010 appellant, then a 46-year-old social worker, filed an occupational disease claim alleging
that she sustained an emotional condition due to harassment from supervisors and coworkers.

untimely filed because it was received on April 4, 2013 and therefore was not received within
one year of April 4, 2012.3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 The one-year period begins
on the date of the original decision, and an application for reconsideration must be received by
OWCP within one year of the date of its decision for which review is sought for merit decisions
issued on or after August 29, 2011.7 However, OWCP may not deny an application for review
solely on the grounds that the application was not timely filed. When an application for review
is not timely filed, it must nevertheless undertake a limited review to determine whether the
application establishes “clear evidence of error.”8
In its April 29, 2013 decision, OWCP improperly determined that appellant filed an
untimely request for reconsideration of its April 4, 2012 decision. Appellant’s reconsideration
was received by OWCP on April 4, 2013, a period of 365 days after its April 4, 2012 decision.
Therefore, it was received precisely within one year. Because OWCP improperly determined
that her reconsideration request was untimely, it improperly applied the clear evidence of error
standard for reconsideration requests. The April 29, 2013 decision of OWCP must be set aside
and the case remanded to OWCP in order to perform a review of appellant’s reconsideration
request under the standards for timely reconsideration requests, to be followed by the issuance of
an appropriate decision.

3

Appellant’s reconsideration request was entered into the Integrated Federal Employees’ Compensation System
on April 4, 2013 and therefore is considered to have been received on that date. See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b (October 2011).
4

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011).

8

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

2

IT IS HEREBY ORDERED THAT the April 29, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 28, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

